DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment field on June 9, 2022.
3.	Claims 1-20 are pending. 
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but they are not persuasive.   
To being with the applicant’s statement about determination of Obviousness  (35 USC § 103) is acknowledged by the examiner. 
The applicant argues Bozarth doesn’t provide “animated icon” as recited in the claim. The examiner respectively disagrees.  Both references disclose animated icon (Bernstein, see animated facial icons all over the Drawing Figures).  Bozarth also discloses that in an example, a display on the device 802 can display an icon 804, 806 for each detected device, along with identity information for each device. In this example, each icon has associated with it the name of the current user of that device (Fig. 8). Furthermore, for example, an image could be animated or at least change at certain intervals, which would allow any other device capturing the image to determine additional information. Column 16, lines 12-15. 
The applicant argues Bozarth doesn’t disclose “accessing an animated icon associated with both the first client device and the second client device responsive to detecting the second client device within the predefined proximity of the first client device”
The examiner respectably disagrees. Bozarth discloses a display on the device 802 can display an icon 804, 806 for each detected device, along with identity information for each device. In this example, each icon has associated with it the name of the current user of that device. Also as can be seen, the relative position of each icon on the display is representative of the relative position of each of those devices with respect to the first user device 802. Column 11, lines 23-46; and enabling a user of the user device to interact with the portable electronic device based at least in part upon the relative position (see claim 22).

  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  “accessing an animated icon associated with both the first client device and the second client device responsive to detecting the second client device within the predefined proximity of the first client device;”
The applicant indicated paragraph 0022 as a support to the amendment. The indicated  paragraph fails to read the amendment. 
Par. 0022 reads herein as follows:
[0022] For example, the animated icon may include a virtual pet (e.g., a dog, a cat, a fish, etc.). A user may interact with the virtual pet at their respective device, causing the presentation of the pet to change. For example, a user may provide inputs to interact with the pet and cause the pet to change "moods" or "emotional states." In response, the pet may respond to the user based on a current mood or emotional state.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 20150062052) in view of Bozarth et al (US 8634848 B1 ). 
Bernstein et al (“Bernstein”) is directed to  Device, Method, and Graphical User Interface for Transitioning Between Display States in Response to a Gesture.
 Bozarth et al (US 8634848 B1 ) is directed to  Inter-device Location Determinations.

As per claim 1,   Bernstein discloses a method (e.g. flowcharts of Figs. 6A-6M) comprising: 
Receiving, at the first device, a user input that comprises input attributes (the input attributes including an input duration (an electronic device displays a user interface in a first display state. The device detects a first portion of a gesture on a touch-sensitive surface, including detecting intensity of a respective contact of the gesture. See Abstract and Figs. 5A1-5A7, 5A10-5A16, and 5B1-5B14);
determining a value of the user input based on at least the input attributes (In response to detecting the end of the gesture: if intensity of the respective contact had reached a predefined intensity threshold prior to the end of the gesture, the device displays the second display state; otherwise, the device redisplays the first display state. After displaying an animated transition between a first display state and a second state, the device optionally, detects an increase of the contact intensity. See Abstract and Figs. 5A1-5A7, 5A10-5A16, and 5B1-5B14));
determining the value of the user input transgresses a threshold (In response, the device displays a continuation of the animation in accordance with the increasing intensity of the respective contact. See Abstract. [0210] As shown in FIG. 5B7-5B8, when the intensity of the contact has reached (as shown in FIG. 5B7) and subsequently exceeded (as shown in FIG. 5B8) the tolerance intensity threshold IT.sub.T, the user interface 138B-02 reaches and remains in a terminal display state S3 (sometimes also referred to as the "squishiness plateau state"). As shown in FIG. 5B8, any continued increase in the contact intensity beyond the tolerance intensity threshold IT.sub.T causes no further visual feedback in the display 450. Also see at least  Figs. 5B5-5B10 when  intensity of contact elapsed a threshold);  
determining a display state of the animated icon based on the value of the user input transgressing the threshold (see the corresponding display state of the smiley face in Figs.  at least  Figs. 5B5-5B10 when  intensity of contact elapsed a threshold).
Bernstein also discloses modifying the presentation of the animated icon at the first client device based on the display state ([0188] Specifically, if the detected initial portion of the gesture is indicative of an intended operation accomplishable by a completed gesture having the same initial portion, then, the augmented display state is a steady display state of the user interface presented upon the completion of the operation. In this example, a completed operation associated with the "Tickle" button 138A-04 will cause the calm-looking smiley face shown in FIG. 5A1 to change into a laughing smiley face with a big open mouth (now shown in FIGS. 5A14-5A16). Also see [0203, and 0414]).
At least at [0065] Bernstein disclose a communication module 128 facilitates communication with other devices over one or more external ports 124 and also includes various software components for handling data received by RF circuitry 108 and/or external port 124. 
Although Bernstein disclose communicating with other devices, Bernstein does not clearly disclose detecting, at a first client device, a second client device within a predefined proximity of the first client device; accessing an animated icon associated with both the first client device and the second client device responsive to detecting the second client device within the predefined proximity of the first client device; and causing display of a presentation of the animated icon at the first client device based on the detecting the second client device within the predefined proximity of the first client device;
Bozarth, on the other hand, discloses  a method (flowcharts of Figs.  7A-7B) of identifying and determining a relative position of a portable electronic device, comprising:
detecting, at a first client device, a second client device within a predefined proximity of the first client device (Bozarth, FIG. 1(a) illustrates an example situation 100 wherein a first device 102 is within a detectable range of three other devices 104 with a clear line of sight. Column 4, lines 44-46);
accessing an animated icon associated with both the first client device and the second client device responsive to detecting the second client device within the predefined proximity of the first client device (determining the relative locations and identities of other devices and/or users can enable the devices to offer a wide variety of functionality and/or otherwise utilize the location and identity information can be utilized in a number of different ways. For example FIG. 8 illustrates an example configuration 800 wherein a first user device 802 has detected the presence of two other devices nearby, and has determined an identity associated with each device using an approach discussed herein. In this example, a display on the device 802 can display an icon 804, 806 for each detected device, along with identity information for each device. In this example, each icon has associated with it the name of the current user of that device. Also as can be seen, the relative position of each icon on the display is representative of the relative position of each of those devices with respect to the first user device 802. If the position of either device changes, that change in relative position can be tracked, and the position of the associated icon of the screen can be updated to reflect the change. The icons can enable a user of the first device 804 to quickly determine the identity of each user and select any of those user devices for a specific action, such as to send content to a particular user, invite the user to join a game, coordinate display information, or perform any of a number of other such functions. See column 11, lines 23-46); determine a relative position and identity of the portable electronic device based at least in part upon the projected identifier and the at least one of position and orientation information; and enable a user of the user device to interact with the portable electronic device based at least in part upon the relative position. Also see claim 22). 
causing display of a presentation of the animated icon at the first client device based on the detecting the second client device within the predefined proximity of the first client device (Bozarth, For example, in FIG. 8 illustrates an example configuration 800 wherein a first user device 802 has detected the presence of two other devices nearby, and has determined an identity associated with each device using an approach discussed herein. In this example, a display on the device 802 can display an icon 804, 806 for each detected device, along with identity information for each device column 11, lines 23-65).  It also should be understood that any of a number of other images or information conveying mechanisms can be used as well within the scope of the various embodiments. In one embodiment, an owner of a device is able to select an image 1404 (i.e., virtual/animated pet) to be used to uniquely identify the device. Column 15, lines 65-column 16, lines 2).
 
	At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the device location determinations of mechanisms Bozarth with Bernstein’s communication module 128 that facilitates communication with other devices. Furthermore,  Bozarth helps a user of a device to view relative locations of those devices on a display element, including information about the user of the device. Further, the relative position determinations can enable a user to perform certain functions with respect to another device based at least in part upon the position and/or identity of that device (Bozarth, Abstract).
		Therefore, it would have been obvious to combine  Bozarth with Bernstein to obtain the invention as specified in claim 1.

As per claim 2,  Bernstein in view of  Bozarth further discloses that the method of claim 1, wherein the determining the display state of the animated icon includes: accessing a display state model associated with the animated icon, the display state model comprising a state indicator at a first position along the display state model, the first position of the state indicator defining a first display state of an animated icon (Bernstein, [0186] In FIG. 5A1, user interface 138A-02 is in an initial display state S1 (e.g., a first steady state before any input is detected) showing a calm-looking smiley face. Intensity diagram corresponding to FIG. 5A1 indicates that no gesture input has been detected and the intensity of contact is zero. Also see initial display state S1 of Fig. 5B1);

transitioning the state indicator from the first position to a second position based on the value of the user input, the second position corresponding with a second display state (Bernstein,  [0187] When the device subsequently detects a gesture (e.g., a press input) on the touch-sensitive surface 451, and a location of the contact on the touch-sensitive surface (e.g., contact 138A-08 shown in FIG. 5A8) corresponds to a location of the cursor 138A-06 over the "Tickle" button 138A-04 shown in the user interface 138A-02, the device provides an initial visual feedback (e.g., highlighting the smiley face shown in the user interface 138A-02) to indicate that the "Tickle" button has gained input focus, as shown in the modified display state S1' in FIG. 5A2. Also see a next display state (S1’) after the first display state (S1) in Fig. 5B2);
and causing display of the presentation of the animated icon based on the second display state (Bernstein, for example as shown in at least in figs. 5A1 and  5B2  the smiley face is presented based on the second display state (S1’) ).

As per claim 3,  Bernstein in view of   further discloses that the method of claim 1, wherein the user input includes a tactile input onto a graphical user interface (Bernstein, [0053] Touch screen 112 has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact).

As per claim 4,  Bernstein in view of Bozarth further discloses that the method of claim 1, wherein the input attributes include a user input type, and the receiving the user input further comprises: causing display of a set of graphical elements that include a first graphical element, the first graphical element corresponding with the user input type; and wherein the user input comprises a selection of the first graphical element  (Bernstein, [0187] When the device subsequently detects a gesture (e.g., a press input) on the touch-sensitive surface 451, and a location of the contact on the touch-sensitive surface (e.g., contact 138A-08 shown in FIG. 5A8) corresponds to a location of the cursor 138A-06 over the "Tickle" button 138A-04 shown in the user interface 138A-02, the device provides an initial visual feedback (e.g., highlighting the smiley face shown in the user interface 138A-02) to indicate that the "Tickle" button has gained input focus, as shown in the modified display state S1' in FIG. 5A2. Bernstein further discloses several input type including tap, light press, and swipe gesture input type, etc.  [00227,  and 0269]).

As per claim 5, Bernstein in view of Bozarth further discloses that the method of claim 1, wherein the animated icon comprises icon properties, and wherein the determining the value of the user input includes determining the value of the user input based on the input attributes and the icon properties of the animated icon ( Bernstein, [0208] In some embodiments, the second animation simulates some physical properties. As illustrated in this example, various physical properties of the objects in the user interface 138B-02 (e.g., the size of the smiley's face and mouth, the shape of the smiley's eyes, the color or opacity of the smiley's face, the length and elasticity of the smiley's tongue, etc.) change (e.g., increase and/or decrease) in response to the changes (e.g., increases) in the intensity of the contact beyond the light press intensity threshold IT.sub.L).
 
As per claim 6,  Bernstein in view of Bozarth further discloses that the method of claim 1, wherein the causing display of the presentation of the animated icon further comprises causing display of the presentation of the animated icon within a chat interface (Bernstein, [0097] In conjunction with RF circuitry 108, touch screen 112, display controller 156, contact module 130, graphics module 132, and text input module 134, the instant messaging module 141 includes executable instructions to enter a sequence of characters corresponding to an instant message, [0109] In some embodiments, instant messaging module 141, rather than e-mail client module 140, is used to send a link to a particular online video). 
As per claim 7,  Bernstein in view of Bozarth further discloses that the method of claim 1, wherein the causing display of the presentation of the animated icon includes: detecting the first client device within the predefined range of the second client device (Bozarth, in FIG. 1(a),  illustrates an example situation 100 wherein a first device 102 is within a detectable range of three other devices 104 with a clear line of sight, column 4, lines 44-54; column 11, lines 23-46, Fig. 8); 
 determining a relationship between the first client device and the second client device; and causing display of the presentation of the animated icon at the first client device based on the relationship (Bozarth, various other approaches can be used as well to assist in determining aspects of the relative spatial relationship between two or more devices, column 13, lines 46-51.  Bozarth further describes relative spatial relationship between two or more devices, that is determining the relative locations and identities of other devices and/or users can enable the devices to offer a wide variety of functionality and/or otherwise utilize the location and identity information can be utilized in a number of different ways. For example, FIG. 8 illustrates an example configuration 800 wherein a first user device 802 has detected the presence of two other devices nearby, and has determined an identity associated with each device using an approach discussed herein. In this example, a display on the device 802 can display an icon 804, 806 for each detected device, along with identity information for each device. In this example, each icon has associated with it the name of the current user of that device. Also as can be seen, the relative position of each icon on the display is representative of the relative position of each of those devices with respect to the first user device 802. Column 11, lines 23-62).

As per system claim 14, the claim also recites similar limitations as that of claim 1-7,  thus,  the system claim is also rejected by similar citations given to method claim 7.

As per system claims 8-13, these claims also recite similar limitations as that of claims 1-6, respectively,  thus,  these system claims are also rejected by similar citations given to method claims 1-6, respectively. 

As per computer storage medium claims 15-20, these claims also recite similar limitations as that of claims 1-6, respectively,  thus,  these claims are also rejected by similar citations given to method claims 1-6, respectively.  
  

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.


8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173